


110 HR 3150 IH: Gang Prevention and Effective Deterrence Act

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3150
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Keller of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase and enhance law enforcement resources
		  committed to investigation and prosecution of violent gangs, to deter and
		  punish violent gang crime, to reform and facilitate prosecution of juvenile
		  gang members who commit violent crimes, to expand and improve gang prevention
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Gang Enforcement Act of
			 2007.
		2.Solicitation or
			 recruitment of persons in criminal street gang activityChapter 26 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				522.Recruitment of
				persons to participate in a criminal street gang
					(a)Prohibited
				actsIt shall be unlawful for any person to use any facility in,
				or travel in, interstate or foreign commerce, or cause another to do so, in
				order to recruit, employ, solicit, induce, command, or cause another person to
				be or remain as a member of a criminal street gang, or conspire to do so, with
				the intent that the person being recruited, solicited, induced, commanded, or
				caused to be or remain a member of such gang participate in an offense
				described in section 521(b).
					(b)PenaltiesAny
				person who violates subsection (a) shall—
						(1)be imprisoned not
				more than 10 years, fined under this title, or both; and
						(2)if the person
				recruited, solicited, induced, commanded, or caused to participate in a
				criminal street gang is a minor—
							(A)be imprisoned for
				not less than 3 years and not more than 10 years, fined under this title, or
				both; and
							(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the person until the person attains the age of 18
				years.
							.
		3.Criminal street
			 gangs
			(a)Criminal street
			 gang prosecutionsSection 521 of title 18, United States Code, is
			 amended to read as follows:
				
					521.Criminal street
				gang prosecutions
						(a)DefinitionsAs
				used in this chapter:
							(1)Criminal street
				gangThe term criminal street gang means a formal or
				informal group, club, organization, or association of 3 or more individuals,
				who act in concert, or agree to act in concert, with a purpose that any of
				these persons alone, or in any combination, commit or will commit, 2 or more
				predicate gang crimes, 1 of which occurs after the date of enactment of The
				Gang Prevention and Effective Deterrence Act
				of 2003 and the last of which occurs not later than 10 years
				(excluding any period of imprisonment) after the commission of a prior
				predicate gang crime, provided that the activities of the criminal street gang
				affect interstate or foreign commerce.
							(2)Predicate gang
				crimeThe term predicate gang crime means—
								(A)any act or threat,
				or attempted act or threat, which is chargeable under Federal or State law and
				punishable by imprisonment for more than 1 year, involving murder, attempted
				murder, manslaughter, gambling, kidnapping, robbery, extortion, arson,
				obstruction of justice, tampering with or retaliating against a witness,
				victim, or informant, burglary, sexual assault, carjacking, or manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemicals (as those terms are
				defined in section 102 of the Controlled
				Substances Act (21 U.S.C. 802));
								(B)any act punishable
				by imprisonment for more than 1 year under section 844 (relating to explosive
				materials), section 922(g)(1) (where the underlying conviction is a serious
				violent felony (as defined in section 3559(c)(2)(F) of this title) or is a
				serious drug offense (as defined in section 942(e)(2)(A) of this title), or
				subsection (a)(2), (b), (c), (g), or (h) of section 924 (relating to receipt,
				possession, and transfer of firearms), sections 1028 and 1029 (relating to
				fraud and related activity in connection with identification documents or
				access devices), section 1503 (relating to obstruction of justice), section
				1510 (relating to obstruction of criminal investigations), section 1512
				(relating to tampering with a witness, victim, or informant), or section 1513
				(relating to retaliating against a witness, victim, or informant), section 1951
				(relating to interference with commerce, robbery or extortion), section 1952
				(relating to racketeering), section 1956 (relating to the laundering of
				monetary instruments), section 1957 (relating to engaging in monetary
				transactions in property derived from specified unlawful activity), section
				1958 (relating to use of interstate commerce facilities in the commission of
				murder-for-hire), sections 2312 through 2315 (relating to interstate
				transportation of stolen motor vehicles or stolen property); or
								(C)any act involving
				the Immigration and Nationality Act,
				section 274 (relating to brining in and harboring certain aliens), section 277
				(relating to aiding or assisting certain aliens to enter the United States), or
				section 278 (relating to importation of alien for immoral purpose).
								(3)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
							(b)Illegal
				participation in criminal street gangsIt shall be
				unlawful—
							(1)to participate in
				a criminal street gang by committing, or conspiring or attempting to commit, 2
				or more predicate gang crimes—
								(A)in furtherance or
				in aid of the activities of a criminal street gang; or
								(B)for the purpose of
				gaining entrance to or maintaining or increasing position in such a gang;
				or
								(2)to employ, use,
				command, counsel, persuade, induce, entice, or coerce any individual to commit,
				cause to commit, or facilitate the commission of, a predicate gang
				crime—
								(A)in furtherance or
				in aid of the activities of a criminal street gang; or
								(B)for the purpose of
				gaining entrance to or maintaining or increasing position in such a
				gang.
								(c)Penalties
							(1)Imprisonment of
				up to 30 years or lifeAny person who violates paragraph (1) of
				subsection (b)—
								(A)shall be
				imprisoned not more than 30 years;
								(B)if the violation is
				based on a predicate gang crime for which the maximum penalty includes life
				imprisonment, shall be imprisoned for any term of years or for life; and
								(C)if the person
				commits such a violation after 1 or more prior convictions for such a predicate
				gang crime, that is not part of the instant violation, shall be imprisoned for
				any term of years not less than 15 years or for life.
								(2)Imprisonment of
				up to 20 years
								(A)In
				generalA person who violates subsection (b)(2) shall be
				imprisoned for not more than 20 years, fined under this title, or both.
								(B)Subject is a
				minorIf the person who was the subject of the violation under
				subsection (b)(2) was less than 18 years of age at the time of the violation,
				the person committing the violation shall be imprisoned for not less than 10
				years.
								(C)Consecutive
				termsA term of imprisonment under this paragraph shall run
				consecutively to any other term of imprisonment, including that imposed for any
				other violation of this chapter.
								(3)Additional
				penaltiesIn addition to any other penalty authorized by this
				section—
								(A)a person who
				violates paragraph (1) or (2) of subsection (b), 1 of whose predicate gang
				crimes involves murder or conspiracy to commit murder which results in the
				taking of a life, shall be punished by death or by imprisonment for any term of
				years or for life;
								(B)a person who
				violates paragraph (1) or (2) of subsection (b), 1 of whose predicate gang
				crimes involves attempted murder or conspiracy to commit murder, shall be
				imprisoned for not more than 30 years; and
								(C)a person who
				violates paragraph (1) or (2) of subsection (b), and who at the time of the
				offense occupied a position of organizer, leader, supervisor, manager, or other
				position of management in the criminal street gang involved in such violation,
				shall be imprisoned for any term of years not less than 15 years or for
				life.
								(d)Forfeiture
							(1)In
				generalA person who violates any provision of this section
				shall, in addition to any other penalty and irrespective of any provision of
				State law, forfeit to the United States—
								(A)any property
				constituting, or derived from, any proceeds the person obtained, directly or
				indirectly, as a result of the violation; and
								(B)any property used,
				or intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, the violation.
								(2)Application of
				Controlled Substances
				ActSubsections (b), (c), (e), (f), (g), (h), (i),
				(j), (k), (l), (m), (n), (o), and (p) of section 413 of the
				Controlled Substances Act (21 U.S.C.
				853) shall apply to a forfeiture under this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended to read as follows:
				
					
						521. Criminal street gang
				prosecutions.
					
					.
			4.Violent crimes in
			 furtherance or in aid of criminal street gangs
			(a)Violent crimes
			 and criminal street gang recruitmentChapter 26 of title 18,
			 United States Code, as amended by section 2, is amended by adding at the end
			 the following:
				
					523.Violent crimes
				in furtherance or in aid of a criminal street gang
						(a)Any person who, in
				furtherance or in aid of a criminal street gang, murders, kidnaps, sexually
				assaults, maims, assaults with a dangerous weapon, commits assault resulting in
				serious bodily injury upon, or threatens to commit a crime of violence against
				any individual, or attempts or conspires to do so, shall be punished, in
				addition and consecutive to the punishment provided for any other violation of
				this chapter—
							(1)for murder, by
				death or imprisonment for any term of years or for life, a fine under this
				title, or both;
							(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
							(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
							(4)for assault with a
				dangerous weapon or assault resulting in serious bodily injury, by imprisonment
				for not more than 30 years, a fine under this title, or both;
							(5)for threatening to
				commit a crime of violence specified in paragraphs (1) through (4), by
				imprisonment for not more than 10 years, a fine under this title, or
				both;
							(6)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
							(7)for attempting or
				conspiring to commit a crime involving assault with a dangerous weapon or
				assault resulting in serious bodily injury, by imprisonment for not more than
				20 years, a fine under this title, or both.
							(b)DefinitionsIn
				this section:
							(1)Criminal street
				gangThe term criminal street gang has the same
				meaning as in section 521 of this title.
							(2)MinorThe
				term minor means a person who is less than 18 years of
				age.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						522. Recruitment of persons to participate
				in a criminal street gang.
						523. Violent crimes in furtherance of a
				criminal street
				gang.
					
					.
			5.Increased
			 penalties for violent crimes in aid of racketeering activitySection 1959(a) of title 18, United States
			 Code, is amended to read as follows:
			
				(a)Any person who, in
				furtherance or in aid of an enterprise engaged in racketeering activity,
				murders, kidnaps, sexually assaults, maims, assaults with a dangerous weapon,
				commits assault resulting in serious bodily injury upon, or threatens to commit
				a crime of violence against any individual in violation of the laws of any
				State or the United States, or attempts or conspires to do so, shall be
				punished, in addition and consecutive to the punishment provided for any other
				violation of this chapter—
					(1)for murder, by
				death or imprisonment for any term of years or for life, a fine under this
				title, or both;
					(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
					(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
					(4)for assault with a
				dangerous weapon or assault resulting in serious bodily injury, by imprisonment
				for not more than 30 years, a fine under this title, or both;
					(5)for threatening to
				commit a crime of violence, by imprisonment for not more than 10 years, a fine
				under this title, or both;
					(6)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
					(7)for attempting or
				conspiring to commit assault with a dangerous weapon or assault which would
				result in serious bodily injury, by imprisonment for not more than 20 years, a
				fine under this title, or
				both.
					.
		6.Murder and other
			 violent crimes committed during and in relation to a drug trafficking
			 crime
			(a)In
			 generalPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
				
					424.Murder and other violent crimes committed during and in
		  relation to a drug trafficking crime(a)In
		  generalAny person who, during
				and in relation to any drug trafficking crime, murders, kidnaps, sexually
				assaults, maims, assaults with a dangerous weapon, commits assault resulting in
				serious bodily injury upon, or threatens to commit a crime of violence against,
				any individual, or attempts or conspires to do so, shall be punished, in
				addition and consecutive to the punishment provided for the drug trafficking
				crime—
							(1)in the case of
				murder, by death or imprisonment for any term of years or for life, a fine
				under title 18, United States Code, or both;
							(2)in the case of
				kidnapping or sexual assault by imprisonment for any term of years or for life,
				a fine under such title 18, or both;
							(3)in the case of
				maiming, by imprisonment for any term of years or for life, a fine under such
				title 18, or both;
							(4)in the case of
				assault with a dangerous weapon or assault resulting in serious bodily injury,
				by imprisonment not more than 30 years, a fine under such title 18, or
				both;
							(5)in the case of
				threatening to commit a crime of violence specified in paragraphs (1) through
				(4), by imprisonment for not more than 10 years, a fine under such title 18, or
				both;
							(6)in the case of
				attempting or conspiring to commit murder, kidnapping, maiming, or sexual
				assault, by imprisonment for not more than 30 years, a fine under such title
				18, or both; and
							(7)in the case of
				attempting or conspiring to commit a crime involving assault with a dangerous
				weapon or assault resulting in serious bodily injury, by imprisonment for not
				more than 20 years, a fine under such title 18, or both.
							(b)VenueA prosecution for
				a violation of this section may be brought in—
							(1)the judicial
				district in which the murder or other crime of violence occurred; or
							(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
							(c)Applicable death penalty
		  proceduresA defendant who
				has been found guilty of an offense under this section for which a sentence of
				death is provided shall be subject to the provisions of chapter 228 of title
				18, United States Code.
						(d)DefinitionsAs used in this
				section—
							(1)the term
				crime of violence has the meaning given that term in section
				924(c)(3) of title 18, United States Code; and
							(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
							.
			(b)Clerical
			 amendmentThe table of contents for the
			 Controlled Substances Act is amended
			 by inserting after the item relating to section 423, the following:
				
					
						Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
					
					.
			7.Sentencing
			 guidelines for gang crimes, including an increase in offense level for
			 participation in crime as a gang memberPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal sentencing guidelines to eliminate the policy statement
			 in section 5K2.18 of the guidelines regarding section 521 of title 18, United
			 States Code, and instead provide a base offense level in chapter 2 of the
			 guidelines for offenses described in sections 521, 522, and 523 of title 18,
			 United States Code, that reflects the seriousness of these offenses. Such
			 guidelines shall include an appropriate enhancement (which shall be in addition
			 to any other adjustment under chapter 3 of the Federal Sentencing guidelines)
			 for any offense described in section 521, 522, or 523 if the offense was
			 committed in furtherance or in aid of the activities of a criminal street
			 gang.
		8.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
			(a)In
			 generalThe Attorney General shall expand the Project Safe
			 Neighborhoods program to require each United States attorney to—
				(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district;
				(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies; and
				(3)coordinate and
			 establish criminal street gang enforcement teams, established under section
			 101(b), in high intensity interstate gang activity areas within a United States
			 attorney’s district.
				(b)Additional
			 Assistant United States attorneys for Project Safe Neighborhoods
				(1)In
			 generalThe Attorney General may hire 94 additional Assistant
			 United States attorneys to carry out the provisions of this section.
				(2)Authorization of
			 appropriationsThere are authorized to be appropriated $7,500,000
			 for each of the fiscal years 2004 through 2008 to carry out this
			 section.
				9.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
			(a)Responsibilities
			 of Attorney GeneralThe Attorney General shall require the
			 Federal Bureau of Investigation to—
				(1)increase funding
			 for the Safe Streets Program; and
				(2)support the
			 criminal street gang enforcement teams, established under section 110(b), in
			 designated high intensity interstate gang activity areas.
				(b)Authorization of
			 appropriations
				(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Federal Bureau of Investigation $5,000,000
			 for each of the fiscal years 2004 through 2008 to carry out the Safe Streets
			 Program.
				(2)AvailabilityAny
			 amounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.
				10.Multiple
			 interstate murderPart I of
			 chapter 51 of title 18, United States Code, is amended by adding at the end the
			 following new section:
			
				1123.Use of
				interstate commerce facilities in the Commission of multiple murder
					(a)In
				generalAny person who travels in or causes another (including
				the intended victim) to travel in interstate or foreign commerce, or uses or
				causes another (including the intended victim) to use the mail or any facility
				in interstate or foreign commerce, with intent that 2 or more murders be
				committed in violation of the laws of any State or the United States, or who
				conspires to do so—
						(1)shall be fined
				under this title, imprisoned for not more than 30 years, or both;
						(2)if personal injury
				results, shall be fined under this title, imprisoned for not more than 30
				years, or both; and
						(3)if death results,
				may be fined not more than $250,000 under this title, and shall be punished by
				death or imprisoned for any term of years or for life.
						(b)DefinitionsAs
				used in this section:
						(1)Facility in
				interstate commerceThe term facility in interstate
				commerce includes means of transportation and communication.
						(2)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United
				States.
						.
		
